TERMINATION AND RELEASE AGREEMENT

 

AGREEMENT (the “Agreement”) by and between Joy Global Inc. (the Company”) and
Mark E. Readinger. (the “Executive”).

 

WHEREAS, the Executive has been employed as Executive Vice President of the
Company and President & COO of P&H Mining Equipment; and

 

WHEREAS, by mutual agreement between the parties hereto, effective March 31,
2009 (the “Termination Date”), the Executive’s employment with the Company
terminates.

 

NOW, THEREFORE, the Company and the Executive, in consideration of the covenants
herein set forth, agree as follows:

 

 

1.

Termination of Employment

 

The Executive’s employment is hereby terminated by the Company effective as of
the Termination Date. By mutual agreement with the Company, the Executive hereby
resigns, effective as of the Termination Date, from his position as Executive
Vice President of the Company and President & COO, P&H Mining Equipment and from
all other positions the Executive may currently hold as an officer, member or
director of any of the Company’s subsidiaries or Affiliates. (For purposes of
this Agreement, “Affiliate” shall mean a corporation or other entity controlled
by, controlling or under common control with the Company.) The Executive shall
sign and deliver to the Company such other documents as may be reasonably
requested by the Company to effect or reflect such resignations.

 

 

2.

Payments, Reimbursements through Termination Date

 

Regardless of whether the Executive signs this Agreement,

 

(a)       The Company shall pay to the Executive his current base monthly salary
in equal semi-monthly installments through March 31, 2009, subject to required
tax and other statutory withholding.

 

(b)       The Executive acknowledges and agrees that twenty (20) days of the
Executive’s vacation have been earned and are unused as of the Termination Date.
The Executive shall be paid for this unused vacation using his current base
salary for the calculation less required tax and other statutory withholding.
Payment for this unused vacation will be made in the form of a regular payroll
check on the next regular pay date following the execution of this agreement.

 

(c)       The Company will reimburse the Executive for any unreimbursed
reasonable business expenses incurred by the Executive prior to the Termination
Date, pursuant to the Company’s reimbursement policies, following the
Executive’s presentation of an expense report to the Company.

 

 

1

 



 

--------------------------------------------------------------------------------

 

3.

Payments, Benefits and Obligations If Agreement is Signed

 

In exchange for signing this Agreement, if the revocation period described in
Section 9(b) has expired with no revocation occurring, and provided that the
Executive is not in breach of any of his obligations under this Agreement, the
Parties agree to the following consideration and payments:

 

(a)       Subject to required tax and other statutory withholding, the Company
shall pay the Executive an aggregate amount equal to $595,500.00, such amount
payable in equal semi-monthly installments in accordance with the Company’s
regular payroll practices during the eighteen (18) months immediately following
the Termination Date

 

(b)       Following the Termination Date, the Company will continue, for the
benefit of the Executive and his dependents, medical, dental and other health
benefits on terms no less favorable than those provided to employees of the
Company, through September 30, 2010, provided the Executive continues to make
the contributions required of the Company’s current employees. The Company will
provide these benefits from the Termination Date through September 30, 2010 or
until the Executive becomes eligible to receive health benefits from another
employer, whichever occurs first, provided, however, that Executive’s C.O.B.R.A.
rights shall continue after the Termination Date in accordance with applicable
laws.

 

(c)     The Company agrees to pay the cost of providing Executive-level
outplacement for a period of one year following the Termination Date. The
Executive agrees that the Company will mutually agree to the provider of these
services. Additionally, should the Executive elect not to utilize the
outplacement services during the year following the Termination Date, the
Company will reimburse the Executive a lump sum equal to the cost of the
outplacement.

 

(d)       Executive will receive a pro-rata share (calculated as 5/12’s) of any
amount which otherwise would be distributed to him under the terms and
conditions of the Company’s Annual Bonus Plan for the fiscal year ended October
31, 2009, to be paid during January 2010. The Company agrees that it will only
utilize the bonus formula in the calculation of any such bonus and will not
apply any personal performance factor to such calculation.

 

(e)       The Company agrees to pay the monthly lease payment on the Executive’s
current vehicle for the eighteen-month period ending September 30, 2010. The
Company further agrees to pay the cost for insuring this vehicle. The Executive
agrees to be responsible for all other costs, including but not limited to
maintenance, repair and fuel costs. The Executive further agrees to maintain the
vehicle as prescribed by the manufacturer and return the vehicle on September
30, 2010 in good condition, other than normal wear and tear. Any charges for
unusual damage or excessive mileage will be the responsibility of the Executive.

 

 

4.

Disparaging Comments

 

(a)       From and after the Termination Date, the Executive will refrain from
taking actions or making statements, written or oral, which defame the goodwill
or reputation of the Company and any of its subsidiaries and Affiliates (the
“Company Entities”) and their trustees, officers, security holders, partners,
agents and former and current employees and directors or which are intended to,
or

 

2

 



 

--------------------------------------------------------------------------------

may be reasonably expected to, adversely affect the morale of the employees of
any of the Company Entities; provided, however, that the Executive shall be
permitted to make any truthful statements to the extent required by applicable
law.

 

(b)       From and after the Termination Date, the Company will refrain from
taking actions or making statements, written or oral, which defame the goodwill
or reputation of the Executive or which are intended to, or may be reasonably
expected to adversely affect the Executive; provided, however, that the Company
shall be permitted to make any truthful statements to the extent required by
applicable law. All requests made to the Company regarding the Executive’s
employment will be directed to Dennis Winkleman, Executive Vice President, Human
Resources.

 

 

5.

Restrictive Covenants

 

(a)       The Executive affirms that he has returned to the Company all
Company-owned equipment and all forms of Company Information (as defined below),
including client lists, files, software, records, computer access codes and
instruction manuals, which he has in his possession and agrees not to keep any
copies of Company Information. The Executive affirms his obligations to keep all
Company Information confidential and not to disclose it to any third party in
the future. The term “Company Information” means: (i) confidential information
generated by the Company including information received from third parties about
the Company under confidential conditions, and (ii) other technical, marketing,
business or financial information, or information relating to personnel or
former personnel of the Company, the use or disclosure of which might reasonably
be construed to be materially contrary to the interest of the Company; provided,
however, that the term “Company Information” shall not include any information
that is or became generally known or available to the public other than as a
direct result of a breach of this Section by the Executive or any action by the
Executive prior to the Termination Date which would have been a breach of the
Executive’s obligations to the Company in effect at such time. The Executive
hereby reaffirms his obligations under the Company’s Worldwide Business Conduct
Policy, the Stock Option Agreements to which he is a party, and the Employee
Proprietary Rights and Confidentiality Agreement. The Executive shall have the
right to remove from the offices of the Company any of his personal belongings
that do not constitute Company Information. The Executive may disclose Company
Information to the extent required by law or regulation; provided, that the
Executive shall provide the Company with reasonable written notice (if possible
no less than 20 days’ written notice) of any required disclosure. In the event
the Company objects to such disclosure, the Executive agrees that he will not
provide any Company Information that is the subject of such objection, but
rather will refer the requesting entity to the Company unless he is subject to a
court or administrative agency order to provide the Company Information. The
Executive shall keep the contents of this Agreement confidential except as
required by law, provided that the Executive may disclose this Agreement to his
accountants, attorneys, and immediate family members.

 

(b)      The Executive acknowledges and agrees that the Company’s remedy at law
for any breach of the Executive’s obligations under this Section 5 would be
inadequate and agrees and consents that temporary and permanent injunctive
relief may be granted in any proceeding which may be brought to enforce any
provision of this Section without the necessity of proof of actual damage. With
respect to any provision of this Section 5 finally determined by a court of
competent jurisdiction to be unenforceable, the Executive and the Company hereby
agree that such court shall

 

3

 



 

--------------------------------------------------------------------------------

have jurisdiction to reform this Agreement or any provision hereof so that it is
enforceable to the maximum extent permitted by law, and the parties agree to
abide by such court’s determination.

 

 

6.

Stock Option and Equity Agreements

 

The Executive retains all rights existing as of the Termination Date under the
terms of the Joy Global Inc. Stock Incentive Plan, the Nonqualified Stock Option
Agreements executed by the Executive, and any other Equity Agreements executed
by the Executive and in effect, as those rights may be established or modified
by the Executive’s termination of employment. For purposes of any Equity
Agreements, the Executive’s termination of employment will be considered
“retirement.”

 

 

7.

Waiver of Other Payments and Benefits

 

The Executive agrees that there are no monies, benefits, or other form of
remuneration whatsoever due or owing to him, except as set forth in this
Agreement and except for benefits under any employee pension benefit plans
subject to the Employee Retirement Income Security Act of 1974, as amended
(including the Company’s 401(k) plan and tax-qualified pension plan).

 

 

8.

No Admission of Wrongdoing

 

Nothing contained in this Agreement shall be construed in any way as an
admission by any of the parties of any act, practice or policy of discrimination
or breach of contract either in violation of applicable law or otherwise.

 

 

9.

Waiver and Release

 

(a)       In consideration of the payments and benefits set forth in Sections 3
(a), (b) and (c) of this Agreement, the Executive, for himself, his heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge, with prejudice, the Company Entities and their trustees,
officers, security holders, partners, agents, former and current employees,
officers, and directors, including without limitation all persons acting by,
through, under or in concert with any of them and any insurers of any of these
(collectively, “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) arising out of the
Executive’s employment by the Company, known or unknown, whether in law or
equity and whether arising under federal (including bankruptcy), state or local
law and in particular including any claim for discrimination based upon race,
color, ethnicity, sex, age (including the Age Discrimination in Employment Act
of 1967 as amended by the Older Worker Benefit Protection Act (the “ADEA
Release”)), national origin, religion, disability, sexual preference, or any
other unlawful criterion or circumstance, or other federal, state, or local law
which regulates any aspect of the employment relationship, which the Releasors
had, now have or may have in the future against each or any of the Releasees
from the beginning of the world until the date of the execution of this
Agreement as set forth on the final page hereof. This release also includes a
release by the Executive of any known or unknown claims arising out of his
employment by the Company, whether in contract or tort, including, but not
limited to, actions for wrongful discharge, intentional infliction of emotional

 

4

 



 

--------------------------------------------------------------------------------

distress and/or libel or slander that have accrued as of the date this Agreement
is executed, but does not waive claims under the Age Discrimination in
Employment Act, as amended by the Older Worker Benefit Protection Act, that may
arise after the date this Agreement is executed.

 

The Executive acknowledges and agrees that if he or any other Releasor should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Releasees with respect to any cause,
matter or thing which is the subject of this Section 9(a), this Agreement may be
raised as a complete bar to any such action, claim or proceeding. It is the
intention of the parties hereto that this waiver and release be as broad as the
law permits.

 

This Section 9(a) does not apply to (i) any claims for defense or
indemnification that the Executive may have under the law, governing documents
of the Company or any Company Entities or against any directors and officers
liability insurance coverage which covers occurrences arising during the
Executive’s tenure as an officer and/or director of the Company or any Company
Entities, or (ii) any benefits payable to the Executive under any employee
benefit plan subject to ERISA (including the Company’s 401(k) plan and
tax-qualified pension plan).

 

(b)       The Executive affirms that prior to the execution of this Agreement
and the waiver and release in Section 9(a), the Executive was advised by the
Company, in writing by this Section, to consult with an attorney of the
Executive’s choice to the extent he believed necessary to discuss all aspects of
this Agreement, and that the Executive was given at least twenty-one (21) days
to consider executing this Agreement, including the ADEA Release in Section
9(a). The parties agree that any agreed-upon changes to the Company’s initial
offer do not restart the twenty-one day consideration period. The Executive has
seven (7) days following his execution of this Agreement to revoke the ADEA
Release, by giving written notice of the Executive’s revocation to the Company’s
Executive Vice President of Human Resources, Dennis Winkleman, by 3:00 p.m. on
the eighth day following his execution of this Agreement.

 

(c)       The Company represents and warrants that as of the Termination Date,
it has no actual or constructive knowledge of any claim that it could assert
against the Executive.

 

 

10.

No Reliance

 

The parties represent and acknowledge that, in executing this Agreement, neither
has relied upon any representation or statement made by the other not set forth
herein.

 

 

11.

Governing Law; Submission to Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Wisconsin, without regard to the principles of
conflicts of law thereof, to the extent not superseded by applicable federal
law.

 

 

12.

Warranty

 

The parties hereto represent and warrant that there exists no impediment or
restraint, contractual or otherwise on their power, right or ability to enter
into this Agreement and to perform

 

5

 



 

--------------------------------------------------------------------------------

their duties and obligations hereunder or as contemplated hereby.

 

 

13.

Taxes

 

All payments and distributions made to the Executive under this Agreement will
be reduced by, or the Executive will otherwise pay, all income, employment and
Medicare taxes required to be withheld on such payments, or any other deductions
required by law except that the Company shall pay all employer portions of all
taxes required to be paid on such payments.

 

 

14.

No Coercion

 

The parties hereto represent and acknowledge that they have decided to enter
into this Agreement voluntarily, knowingly and without undue influence, duress,
or coercion of any kind. The parties represent and acknowledge that each has
read this Agreement and understands its contents.

 

 

15.

Enforceability/Severability

 

The parties hereto affirmatively acknowledge that this Agreement, and each of
its provisions, is enforceable. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

 

 

16.

Notices

 

All notices, requests, demands and other communication which are required or may
be given under this Agreement shall be in writing and shall be deemed to have
been duly given when received if personally delivered; when transmitted by
telecopy, electronic or digital transmission method upon receipt of telephonic
or electronic confirmations; the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service (e.g.,
Federal Express) and upon receipt if sent by certified or registered mail,
return receipt requested. In each case notice shall be sent to:

 

If to the Executive, addressed to:

 

Mark E. Readinger

2128 E. Lafayette Place

Milwaukee, WI 53202

 

If to the Company, addressed to:

 

Joy Global Inc.

100 East Wisconsin Avenue

Suite 2780

 

6

 



 

--------------------------------------------------------------------------------

Milwaukee, WI 53202

Attention: Executive Vice President, Human Resources

or to such other place and with such other copies as any party may designate as
to itself or himself by written notice to the other.

 

 

 

17.

Amendments; Waivers

 

This Agreement may not be amended, modified or terminated, except by a written
instrument signed by the parties hereto. Any provision of this Agreement may be
waived by a written instrument signed by the party to be charged with such
waiver.

 

 

18.

Successors

 

This Agreement shall be binding on the Executive, the Company, and their
respective heirs, successors and assigns, including without limitation any
corporation or other entity into which the Company may be merged, reorganized or
liquidated, or by which it may be acquired. The obligations of the Company may
be assigned without limitation; but the obligations to be performed by the
Executive hereunder may not be assigned. In the event of the Executive’s death
prior to September 30, 2010, the rights of the Executive under this agreement
including, but not limited to, the right to receive payments and benefits listed
in Section 3 will survive and be assigned to the Executive’s estate.

 

 

19.

Entire Agreement

 

Except as specified herein, this Agreement contains the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

 

20.

Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

 

21.

Effective Date

 

This Agreement shall be effective upon execution by the parties, provided that
the Termination Date shall not be affected by the date of execution.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, as of the dates
written below.

 

 

JOY GLOBAL INC.

 

__________________________________

By: ______________________________

Mark E. Readinger

 

Title: _____________________________

 

Date: _____________________________

Date: _____________________________

 

 

8

 



 

 